Appeal Dismissed and Memorandum Opinion filed September 22, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00281-CV

                        IN THE INTEREST OF M.E.H.

                   On Appeal from the 345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375

                          MEMORANDUM OPINION

      This is an appeal from a protective order signed January 29, 2020. The notice
of appeal was filed February 26, 2020. No clerk’s record has been filed. On July 30,
2020, we issued an order directing appellant, C.H., to provide proof within 30 days
that she had either arranged to pay for the clerk’s record or complied with the
requirements of Texas Rule of Civil Procedure 145 in the trial court. We cautioned
that if she did not provide such proof, we would dismiss the appeal for want of
prosecution. No such proof has been provided.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.